STATE OF MICHIGAN

                             COURT OF APPEALS



EARLENE LEWIS,                                                         UNPUBLISHED
                                                                       April 26, 2016
               Plaintiff-Appellant,

v                                                                      No. 322935
                                                                       Wayne Circuit Court
WAYNE COUNTY PROSECUTOR’S OFFICE                                       LC No. 14-007779-CF

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and MARKEY and M. J. KELLY, JJ.

RONAYNE KRAUSE, J. (dissenting)

        I respectfully dissent. The majority’s dismissal of this matter on the basis that “there was
no evidence that the settlement agreement was invalid” ignores the fact that the trial court did not
permit plaintiff to submit any evidence to that effect. I appreciate that the civil forfeiture laws
legally grant the state and its agents the practical effect of nearly unfettered power to seize
property, but I believe that a contract is still a contract. I also appreciate that plaintiff’s claim of
duress may be difficult to prove, in no small part because the law restricts what legally
constitutes “duress” to a much smaller field than what is true in the real world. However,
plaintiff was given no opportunity to make even the barest prima facie case, and indeed was
threatened with contempt for, apparently, having the audacity to suggest that maybe she had
some actual rights. The majority fairly and accurately states the law, but its conclusion rests on
the fact that plaintiff failed to prove her claim—which, again, she was not given an opportunity
to do. Bluntly, I fail to see how the judiciary can expect any respect for the law to be maintained
when a litigant is not allowed to make a full and fair record. I would remand to the trial court
with instructions to afford plaintiff a meaningful opportunity to at least attempt to present her
case.

                                                               /s/ Amy Ronayne Krause




                                                  -1-